--------------------------------------------------------------------------------

Exhibti 10.5
 
THIS WARRANT CERTIFICATE WILL BE VOID IF NOT EXERCISED PRIOR TO
5:00 P.M., NEW YORK CITY TIME, ON AUGUST 7, 2020
 
WARRANT TO PURCHASE
 
63,437 SHARES OF COMMON STOCK OF
 
GENCO SHIPPING & TRADING LIMITED
 
PURSUANT TO THE GENCO SHIPPING & TRADING LIMITED 2014 MANAGEMENT INCENTIVE PLAN


ISSUE DATE:  August 7, 2014
 
No. W-24
 
This certifies that, for value received, Apostolos Zafolias (the “Holder”), is
entitled to purchase from Genco Shipping & Trading Limited, a Marshall Islands
corporation (the “Company”), subject to the terms and conditions hereof and the
Plan, at any time before 5:00 p.m., New York time, on August 7, 2020 the number
of fully paid and non-assessable shares of common stock of the reorganized
Company authorized and issued pursuant to the Prepack Plan and the articles of
incorporation of the reorganized Company (“Common Stock”) set forth above at the
Exercise Price (as defined herein).  The Exercise Price and the number and kind
of shares purchasable hereunder are subject to adjustment from time to time as
provided in Article III of this Warrant Certificate.  The initial Exercise Price
shall be $34.19.  In the event of any conflict between the terms hereof and the
Plan, the terms of the Plan shall control.
 
ARTICLE I


DEFINITIONS
 
Section 1.1         Definition of Terms.  As used in this Warrant Certificate,
the following capitalized terms shall have the following respective meanings:
 
(a)            “Affiliate” has the meaning set forth in Rule 12b-2 of the
Exchange Act.
 
(b)            “Business Day” means any day on which commercial banks are not
authorized or permitted to close in the City of New York, Borough of Manhattan.
 
(c)            “Closing Sale Price” of the Common Stock on any date of
determination means:
 
(i)            if the Common Stock is listed on the New York Stock Exchange or
The NASDAQ Stock Market on such date, the average closing sale price per share
of the Common Stock (or if no closing sale price is reported, the average of the
closing bid and closing ask prices or, if more than one in either case, the
average of the average closing bid and the average closing ask prices) for the
ten (10) consecutive trading days immediately prior to such
 

--------------------------------------------------------------------------------

date of determination, as reported by the New York Stock Exchange or The NASDAQ
Stock Market, as applicable;
 
(ii)          if the Common Stock is not listed on the New York Stock Exchange
or The NASDAQ Stock Market on such date, the average closing sale price per
share of the Common Stock (or if no closing sale price is reported, the average
of the high bid and low asked prices or, if more than one in either case, the
average of the average high bid and low asked prices) for the ten (10)
consecutive trading days immediately prior to such date of determination, as
reported in composite transactions for the principal U.S. national or regional
securities exchange on which the Common Stock is traded;
 
(iii)         if the Common Stock is not listed on a U.S. national or regional
securities exchange, the average last quoted sale price for the Common Stock
(or, if no sale price is reported, the average of the high bid and low asked
price for such date) for the ten (10) consecutive trading days immediately prior
to such date of determination, in the over-the-counter market as reported by OTC
Markets Group Inc. or other similar organization; or
 
(iv)        in all other cases, as determined in good faith by the Board of
Directors of the Company (“Board of Directors”).
 
The Closing Sale Price shall be determined without reference to early hours,
after hours or extended market trading.
 
The Closing Sale Price shall be appropriately adjusted by the Company in good
faith if the “ex date” (as hereinafter defined) for any event (other than the
issuance or distribution requiring such computation) occurs during the ten (10)
consecutive trading days immediately prior to the day as of which “Current Sale
Price” is being determined.
 
For these purposes the term “ex date”, when used:
 
(i)       with respect to any issuance or distribution, means the first (1st)
date on which the Common Stock trades regular way on the relevant exchange or in
the relevant market from which the Closing Price was obtained without the right
to receive such issuance or distribution;
 
(ii)      with respect to any subdivision or combination of shares of Common
Stock, means the first (1st) date on which the Common Stock trades regular way
on such exchange or in such market after the time at which such subdivision or
combination becomes effective; and
 
(iii)     with respect to any tender or exchange offer, means the first (1st)
date on which the Common Stock trades regular way on such exchange or in such
market after the expiration time of such offer.
 
Whenever such adjustments shall be made to the Current Sale Price as may be
necessary or appropriate to effectuate the intent of this Warrant and to avoid
unjust or inequitable results as determined in good faith by the Board of
Directors.
 
2

--------------------------------------------------------------------------------

(d)            “Common Stock” has the meaning set forth in the preamble, and
shall include any successor security as a result of any recapitalization,
reorganization, reclassification or similar transaction involving the Company.
 
(e)            “Company” has the meaning set forth in the preamble.
 
(f)             “Date of Issuance” means August 7, 2014.
 
(g)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(h)            “Exercise Date” means any date, on or prior to the expiration of
the Exercise Period, on which the Holder exercises the right to purchase the
Warrant Exercise Shares, in whole or in part, pursuant to and in accordance with
the terms and conditions described herein.
 
(i)             “Exercise Form” has the meaning set forth in Section 2.4(b)
hereof.
 
(j)            “Exercise Period” has the meaning set forth in Section 2.2(c)
hereof.
 
(k)            “Exercise Price” has the meaning set forth in Section 2.1(a)
hereof.
 
(l)             “Fully Diluted” means all Common Stock outstanding as of the
applicable measurement date together with all Common Stock then issuable upon
(i) the conversion of convertible securities of the Company at the then
applicable conversion rate, and (ii) the exercise of any options or warrants
then exercisable for Common Stock; provided that, for purposes of clauses (i)
and (ii), all conditions to the convertibility and/or exercisability of
convertible securities, options and warrants of the Company, shall be deemed to
have been satisfied.
 
(m)            “Governmental Authority” means any (i) government, (ii)
governmental or quasi‑ governmental authority of any nature (including any
governmental agency, branch, department, official or entity and any court or
other tribunal) or (iii) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, in each case, whether federal, state, local,
municipal, foreign, supranational or of any other jurisdiction.
 
(n)            “Holder” has the meaning set forth in the preamble.
 
(o)            “Immediate Family Members”  has the meaning set forth in Section
4.1 hereof.
 
(p)            “Initial Per Share Value” has the meaning set forth in Section
3.1(f) hereof.
 
(q)            “Law” means all laws, statutes, rules, regulations, codes,
injunctions, decrees, orders, ordinances, registration requirements, disclosure
requirements and other pronouncements having the effect of law of the United
States, the Republic of the Marshall
 
3

--------------------------------------------------------------------------------

Islands, any foreign country or any domestic or foreign state, county, city or
other political subdivision or of any Governmental Authority.
 
(r)             “Organic Change” means any recapitalization, reorganization,
reclassification, consolidation, merger, sale of a majority of the Company’s
assets or other transaction, in each case which is effected in such a way that
the holders of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) cash, stock, securities or other assets or property with
respect to or in exchange for Common Stock, other than a transaction which
triggers an adjustment pursuant to Sections 3.1(a), (b) or (c).
 
(s)            “Person” means any individual, firm, corporation, partnership,
limited partnership, limited liability company, association, indenture trustee,
organization, joint stock company, joint venture, estate, trust, governmental
unit or any political subdivision thereof, or any other entity (as such term is
defined in the Bankruptcy Code).
 
(t)             “Plan” means the 2014 Management Incentive Plan of the Company,
as amended from time to time.
 
(u)            “Prepack Plan” means the “Prepackaged Plan of Reorganization of
the Debtors Under Chapter 11 of the Bankruptcy Code,” dated April 16, 2014 (as
such plan may be modified, amended or supplemented from time to time).
 
(v)            “Pro Rata Portion of the Warrant” has the meaning set forth in
Section 2.3(b)(i).
 
(w)           “Pro Rata Repurchase Offer” means any offer to purchase shares of
Common Stock by the Company or any Affiliate thereof pursuant to (i) any tender
offer or exchange offer subject to Section 13(e) or 14(e) of the Exchange Act or
Regulation 14E promulgated thereunder or (ii) any other offer available to
substantially all holders of Common Stock to purchase or exchange their shares
of Common Stock, in the case of both (i) or (ii), whether for cash, shares of
capital stock of the Company, other securities of the Company, evidences of
indebtedness of the Company or any other Person or any other property
(including, without limitation, shares of capital stock, other securities or
evidences of indebtedness of a Subsidiary), or any combination thereof, effected
while the Warrant is outstanding.  The “effective date” of a Pro Rata Repurchase
Offer shall mean the date of acceptance of shares for purchase or exchange by
the Company under any tender or exchange offer which is a Pro Rata Repurchase
Offer or the date of purchase with respect to any Pro Rata Repurchase Offer that
is not a tender or exchange offer.
 
(x)            “Securities Act” means the Securities Act of 1933, as amended.
 
(y)            “Service” means a continuous time period during which the Holder
is at least one of the following:  an employee or a director of, or a consultant
to, the Company.
 
(z)            “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors is at the time owned or controlled, directly or
 
4

--------------------------------------------------------------------------------

indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if a partnership, limited liability
company or other business entity (other than a corporation), a majority of the
partnership, limited liability company or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.  For purposes hereof, a Person or Persons shall be deemed to have a
majority ownership interest in a partnership, limited liability company or other
business entity if such Person or Persons shall be allocated a majority of
partnership, limited liability company or other business entity gains or losses
or shall be or control the general partner, the managing member or entity
performing similar functions of such partnership, limited liability company or
other business entity.
 
(aa)         “Third Party Cash Sale” means in any such case with a purchaser
that is not an Affiliate of the Company: (i) any merger, consolidation, or other
similar transaction or series of transactions to which the Company is a party
and pursuant to which the Company is not the surviving Person in such
transaction and the consideration received by the Company’s shareholders
(directly or indirectly) consists solely of cash or (ii) the sale or other
disposition of all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole and the consideration received by the Company’s
shareholders (directly or indirectly) consists solely of cash.
 
(bb)       “Third Party Sale Price” means, with respect to any Third Party Cash
Sale, the quotient of (x) the aggregate cash consideration received by the
shareholders (directly or indirectly) in connection with the applicable Third
Party Cash Sale, divided by (y) the number of Fully Diluted Shares of Common
Stock outstanding immediately before the Third Party Sale Closing.
 
(cc)         “Warrant Exercise Shares” means the shares of Common Stock issued
upon the applicable exercise of a Warrant.
 
Section 1.2         Rules of Construction.
 
(a)            The singular form of any word used herein, including the terms
defined in Section 1.1 hereof, shall include the plural, and vice versa.  The
use herein of a word of any gender shall include correlative words of all
genders.
 
(b)            Unless otherwise specified, references to Articles, Sections and
other subdivisions of this Warrant are to the designated Articles, Sections and
other subdivision of this Warrant as originally executed.  The words “hereof,”
“herein,” “hereunder” and words of similar import refer to this Warrant as a
whole.
 
(c)            References to “$” are to dollars in lawful currency of the United
States of America.
 
(d)            The Exhibits attached hereto are an integral part of this
Warrant.
 
5

--------------------------------------------------------------------------------

ARTICLE II


TERMS AND EXERCISE OF WARRANT
 
Section 2.1         Exercise Price.  Each Warrant shall entitle the Holder to,
subject to the provisions of the Plan and of this Warrant Certificate, the right
to purchase from the Company the number of shares of Common Stock, at the price
of $34.19 per share (as the same may be hereafter adjusted in accordance
herewith, the “Exercise Price”), specified on the first page of this Warrant
Certificate.
 
Section 2.2         Exercise Period.  Subject to the further provisions of this
Warrant Certificate, the Warrant shall be exercisable as follows:
 
(a)            Subject to Section 2.2(b), the Warrant shall become exercisable
with respect to a number of whole shares equal to one-third (1/3) of the shares
subject to the Warrant on each of the first three (3) anniversaries of the Date
of Issuance (rounding down to the nearest whole share on each of the first two
(2) anniversaries and rounding up on the third (3rd) anniversary).  Each such
anniversary is referred to as a “Vesting Date.”
 
(b)            In the event of a Change in Control of the Company, as defined in
the Plan, the Warrant shall become exercisable in full on the effective date of
the Change in Control.
 
(c)            The Warrant may be exercised by the Holder thereof, in whole or
in part (but not as to a fractional share of Common Stock), at any time and from
time to time after the Warrant becomes exercisable in accordance with Sections
2.2(a) and 2.2(b) hereof and prior to 5:00 P.M., New York time on the sixth
(6th) anniversary hereof, unless terminated earlier pursuant to this Warrant
Certificate or the Plan (the “Exercise Period”).   To the extent that the
Warrant or portion thereof is not exercised prior to the expiration of the
Exercise Period, it shall be automatically cancelled with no action by any
Person, and with no further rights thereunder, upon such expiration.
 
Section 2.3         Termination of Service
 
(a)            If the Holder’s Service is terminated for cause, as defined in
the Plan, or if the Holder resigns without the Company’s prior consent, the
Warrant, to the extent not theretofore exercised, shall terminate upon the
commencement of business on the date of the Holder’s termination of Service.
 
(b)           If the Holder’s Service is terminated due to the Holder’s death or
disability (as defined below), then the Pro Rata Portion of the Warrant (as
defined below) shall become exercisable as of such date in addition to the
portion of the Warrant which is already exercisable as of such date.  The
Warrant, to the extent exercisable as of the date of termination (including, but
not limited to, the Pro Rata Portion of the Warrant), shall remain exercisable
until the one (1) year anniversary of such termination (but in no event beyond
the expiration of the Exercise Period), and the Warrant, to the extent not
exercisable as of the date of termination, shall expire as of the date of
termination.  For the purposes of this Section 2.3(b):
 
6

--------------------------------------------------------------------------------

(i)            The “Pro Rata Portion of the Warrant” shall mean that number of
shares with respect to which the Warrant that would become exercisable on the
next Vesting Date multiplied by a fraction, the denominator of which is twelve
(12) and the numerator of which is the number of completed months (measured from
the day of the month of the Vesting Date to the same day of the following month)
between the immediately preceding Vesting Date (or the Date of Issuance, if
there is no preceding Vesting Date) and the date of termination of Service.
 
(ii)          “Disability” shall mean any physical or mental condition that
would qualify the Holder for a disability benefit under the long-term disability
plan maintained by the Company or, if there is no such plan, a physical or
mental condition that prevents the Holder from performing the essential
functions of the Holder’s position (with or without reasonable accommodation)
for a period of six (6) consecutive months.  The existence of a disability shall
be determined by the Company.
 
(c)            If the Holder’s Service is terminated other than as set forth
above, the Holder may exercise the Warrant (i) only to the extent that the
Holder was entitled to exercise the Warrant on the termination of Service date;
and (ii) exercise must occur within three (3) months after termination of
Service but in no event after the original expiration date of the Warrant.
 
Section 2.4         Method of Exercise.
 
(a)            In connection with the exercise of the Warrant, the Exercise
Price shall be paid as provided in this Section 2.4(a).  In connection with the
exercise of the Warrant, the Holder of such Warrant shall exchange the Common
Stock purchase rights represented thereby by surrendering such Warrant to the
Company, together with a written notice to the Company that the Holder is
exchanging the Warrant (or a portion thereof) for the number of Warrant Exercise
Shares being exercised, up to the aggregate number of Warrant Exercise Shares
for which this Warrant Certificate is exercisable, specified in the notice, from
which the Company shall withhold and not issue to such Holder, in payment of the
Exercise Price thereof, a number of such Warrant Exercise Shares equal to (x)
the number of Warrant Exercise Shares for which the Warrant is being exercised,
multiplied by (y) the Exercise Price, and divided by (z) the Closing Sale Price
on the Exercise Date (and such withheld shares shall no longer be issuable under
the Warrant, and the Holder shall not have any rights or be entitled to any
payment with respect to such withheld shares); provided, however, that the
shares withheld, when valued based on the fair market value determined under
Treasury Regulation 1.409A-1(b)(5)(iv)(A), shall have a value not less than the
aggregate Exercise Price.  The issuance of any shares shall be subject to
Section 3.6 of the Plan with respect to withholding of taxes and the Company may
appropriately reduce the number of Warrant Exercise Shares in order to satisfy
any withholding obligation.
 
(b)           Subject to the terms and conditions of the Plan and this Warrant
Certificate, the Holder of a Warrant may exercise, in whole or in part, such
Holder’s right to purchase the Warrant Exercise Shares issuable upon exercise of
such Warrant, by providing an exercise form for the election to exercise such
Warrant (“Exercise Form”) substantially in the
 
7

--------------------------------------------------------------------------------

form of Exhibit A hereto, properly completed and duly executed by the Holder
thereof to the Company.
 
(c)            Any exercise of the Warrant pursuant to the terms of this Warrant
Certificate shall be irrevocable and shall constitute a binding agreement
between the Holder and the Company, enforceable in accordance with its terms.
 
(d)            Upon receipt of an Exercise Form pursuant to Section 2.4(a), the
Company shall:
 
(i)           examine such Exercise Form and all other documents delivered to it
by or on behalf of Holder as contemplated hereunder to ascertain whether or not,
on its face, such Exercise Form and any such other documents have been executed
and completed in accordance with their terms and the terms hereof; and
 
(ii)          if an Exercise Form or other document appears, on its face, to
have been improperly completed or executed or some other irregularity in
connection with the exercise of the Warrant exists, endeavor to inform the
appropriate parties (including the person submitting such instrument) of the
need for fulfillment of all requirements, specifying those requirements which
appear to be unfulfilled.
 
(e)            The Company reserves the right to reasonably reject any and all
Exercise Forms that it determines, in its sole discretion, are not in proper
form or for which any corresponding agreement by the Company to exchange would,
in the opinion of the Company, be unlawful.  Any such determination by the
Company shall be final and binding on the Holder, absent manifest error. 
Moreover, the Company reserves the absolute right to waive any of the conditions
to any particular exercise of Warrant or any defects in the Exercise Form(s)
with regard to any particular exercise of the Warrant.  The Company shall not be
under any duty to give notice to the Holder of any irregularities in any
exercise of the Warrant, nor shall it incur any liability for the failure to
give such notice.
 
Section 2.5         Issuance of Common Stock.
 
(a)            Upon exercise of the Warrant pursuant to Section 2.4, the Company
shall promptly at its expense, and in no event later than five (5) Business Days
thereafter, cause to be issued to the Holder of  the Warrant the total number of
whole shares of Common Stock for which the Warrant is being exercised, subject
to Section 2.4(a) (as the same may be hereafter adjusted pursuant to Article
III) in such denominations as are requested by the Holder.
 
(b)            Notwithstanding the five (5) Business Day period described in
Section 2.5(a), the Warrant Exercise Shares shall be deemed to have been issued
to the Holder at the time at which all of the conditions to such exercise have
been fulfilled, and the Holder shall be deemed for all purposes to have become
the holder of such Warrant Exercise Shares at such time.

 
(c)            If less than all of the shares evidenced by the Warrant
Certificate are exercised at any time prior to the termination of the Exercise
Period, a new Warrant Certificate
 
8

--------------------------------------------------------------------------------

or Warrant Certificates shall be issued for the remaining number of shares
evidenced by the Warrant Certificate.
 
Section 2.6         Reservation of Shares.   The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock solely for the purpose of issuance upon the exercise of the Warrant, a
number of shares of Common Stock equal to the aggregate Warrant Exercise Shares
issuable upon the exercise of the Warrant.  The Company shall use commercially
reasonable efforts to take all such actions as may be necessary to assure that
all such shares of Common Stock may be so issued without violating the Company’s
governing documents or any requirements of any national securities exchange upon
which shares of Common Stock may be listed.  The Company shall not take any
action which would cause the number of authorized but unissued shares of Common
Stock to be less than the number of such shares required to be reserved
hereunder for issuance upon exercise of the Warrant.
 
Section 2.7         Fractional Shares.  Notwithstanding any provision to the
contrary contained in this Warrant Certificate, the Company shall not be
required to issue any fraction of a share of its capital stock in connection
with the exercise of the Warrant, and in any case where the Holder would, except
for the provisions of this Section 2.7, be entitled under the terms of the
Warrant to receive a fraction of a share upon the exercise of the Warrant, the
Company shall, upon the exercise of the Warrant, issue or cause to be issued
only the largest whole number of Warrant Exercise Shares issuable upon such
exercise (and such fraction of a share will be disregarded, and the Holder shall
not have any rights to be entitled to any payment with respect to such fraction
of a share); provided, that if more than one (1) Warrant is presented for
exercise at the same time by the same Holder, the number of whole Warrant
Exercise Shares which shall be issuable upon the exercise thereof shall be
computed on the basis of the aggregate number of Warrant Exercise Shares
issuable upon exercise of all such Warrants.
 
Section 2.8        Public Offering.  Notwithstanding any other provision hereof,
if an exercise of any portion of a Warrant is to be made in connection with a
registered public offering or the sale of the Company, the exercise of any
portion of such Warrant may, at the election of the holder thereof, be
conditioned upon the consummation of such registered public offering or sale of
the Company, in which case such exercise shall be deemed to be effective
concurrently with the consummation of such transaction.
 
Section 2.9        Close of Books; Par Value.  The Company shall not close its
books against the transfer of any Warrant or any Warrant Exercise Shares in any
manner which interferes with the timely exercise of such Warrant.  The Company
shall use commercially reasonable efforts to, from time to time, take all such
action as may be necessary to assure that the par value per share of the
unissued shares of Common Stock acquirable upon exercise of each Warrant is at
all times equal to or less than the Exercise Price then in effect.
 
Section 2.10       Payment of Taxes.   The Company shall not be required to pay
any tax or other charge imposed in respect of any transfer involved in the issue
and delivery of any shares of Common Stock (including certificates therefor) or
payment of cash or other property to any recipient other than the Holder of the
Warrant surrendered upon the exercise of a Warrant, and in case of such transfer
or payment, the Company shall not be required to issue or deliver any shares or
pay any cash until (a) such tax or charge has been paid or an amount sufficient
for the
 
9

--------------------------------------------------------------------------------

payment thereof has been delivered to the Company or (b) it has been established
to the Company’s satisfaction that any such tax or other charge that is or may
become due has been paid.


ARTICLE III


ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF
WARRANT EXERCISE SHARES
 
In order to prevent dilution of the rights granted under each Warrant, the
Exercise Price shall be subject to adjustment from time to time as provided in
this Article III, and the number of shares of Common Stock obtainable upon
exercise of each Warrant shall be subject to adjustment from time to time as
provided in this Article III; provided, however, that no such adjustment shall
be made to the extent that it would cause the Warrant to be subject to tax under
Section 409A of the Internal Revenue Code of 1986, as amended.
 
Section 3.1         Adjustments.
 
(a)            Subdivision or Combination of Common Stock. If the Company at any
time after the issuance of the Warrant but prior to the expiration of the
Exercise Period subdivides (by any stock split, stock dividend or
reclassification) the Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision shall be proportionately
reduced, and the number of Warrant Exercise Shares issuable upon exercise of the
Warrant shall be proportionately increased.  If the Company at any time prior to
the expiration of the Exercise Period combines (by reverse stock split, or
reclassification) the Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such subdivision shall be proportionately
increased and the number of Warrant Exercise Shares issuable upon exercise of
the Warrant shall be proportionately decreased. Any adjustment under this
Section 3.1(a) shall become effective immediately upon the effectiveness of such
subdivision or combination.
 
(b)           Distributions. If the Company at any time after the issuance of
the Warrant but prior to the expiration of the Exercise Period fixes a record
date for the making of a distribution to all holders of shares of the Common
Stock of securities, evidences of indebtedness, assets, cash, rights or warrants
(excluding dividends or distributions referred to in Section 3.1(a)), then, in
each such case, the Exercise Price in effect prior to such record date shall be
adjusted thereafter to the price determined by the following formula:
 
EP1 = EP0  x (CP0 - FV)/CP0
 
where
 
EP1
=
the Exercise Price in effect immediately following the application of the
adjustments in this Section 3.1(b);
     
EP0
=
the Exercise Price in effect immediately prior to the application of the
adjustments in this Section 3.1(b);

 
10

--------------------------------------------------------------------------------

CP0
 
 
FV
=
 
 
=
the Closing Sale Price of the Common Stock on the last trading day preceding the
first date on which the Common Stock trades regular way without the right to
receive such distribution; and
 
the amount of cash and/or the fair market value of the securities, evidences of
indebtedness, assets, rights or warrants to be so distributed in respect of one
(1) share of Common Stock, as determined by the Board of Directors, acting in
good faith.

 
Such adjustment shall be made successively whenever such a record date is fixed.
In such event, the number of Warrant Exercise Shares issuable upon the exercise
of the Warrant represented by this Warrant Certificate shall be increased to the
number obtained by dividing (x) the product of (1) the number of Warrant
Exercise Shares issuable upon the exercise of the Warrant represented by this
Warrant Certificate before such adjustment, and (2) the Exercise Price in effect
immediately prior to the adjustment by (y) the new Exercise Price immediately
following such adjustment.
 
In the event that such distribution is not so made, the Exercise Price and the
number of Warrant Exercise Shares issuable upon exercise of the Warrant then in
effect shall be readjusted, effective as of the date when the Board of Directors
determines not to distribute such shares, evidences of indebtedness, assets,
rights, cash or warrants, as the case may be, to the Exercise Price that would
then be in effect and the number of Warrant Exercise Shares that would then be
issuable upon exercise of the Warrant if such record date had not been fixed.
 
(c)            Pro Rata Repurchase Offer of Common Stock.  If at any time after
the issuance of the Warrant but prior to the expiration of the Exercise Period
the Company consummates a Pro Rata Repurchase Offer of Common Stock, then
the Exercise Price shall be reduced to the price determined by the following
formula:
 
EP1 = EP0  x  (OS0 x CP0) – AP
                       (OS0 – SP) x CP0
 
where
 
 
EP1
=
the Exercise Price in effect immediately following the application of the
adjustments in this Section 3.1(c) (but in no event greater than EP0);
     
EP0
=
the Exercise Price in effect immediately prior to the application of the
adjustments in this Section 3.1(c);
     
OS0
=
the number of Fully Diluted shares of Common Stock outstanding immediately
before consummation of such Pro Rata Repurchase Offer;
     
CP0
=
the Closing Sale Price of a share of Common Stock on the trading day immediately
preceding the first public announcement

 
11

--------------------------------------------------------------------------------

  by the Company or any of its Affiliates of the intent to effect such Pro Rata
Repurchase Offer;  
AP
=
the aggregate purchase price (including the fair market value, as determined in
good faith by the Board of Directors, of any non-cash consideration included
therein) paid for the shares of Common Stock repurchased in the Pro Rata
Repurchase Offer; and
     
SP
=
the number of shares of Common Stock so repurchased in the Pro Rata Repurchase
Offer.

 
In such event, the Warrant Exercise Shares issuable upon the exercise of the
Warrant shall be increased to the number obtained by dividing (x) the product of
(1) the Warrant Exercise Shares issuable upon the exercise of the Warrant before
such adjustment, and (2) the Exercise Price in effect immediately prior to the
adjustment by (y) the new Exercise Price immediately following such adjustment.
For the avoidance of doubt, no increase to the Exercise Price or decrease in the
Warrant Exercise Shares issuable upon exercise of the Warrant shall be made
pursuant to this Section 3.1(c).
 
(d)            Reorganization, Reclassification, Consolidation, Merger or Sale. 
In connection with any Organic Change prior to the expiration of the Exercise
Period, the Company shall make appropriate provision to ensure that the Holder
of the Warrant shall have the right to acquire and receive, upon exercise of
such Warrant, such cash, stock, securities or other assets or property as would
have been issued or payable in such Organic Change (if the holder had exercised
such Warrant immediately prior to such Organic Change) with respect to or in
exchange, as applicable, for the number of Warrant Exercise Shares that would
have been issued upon exercise of such Warrant, if such Warrant had been
exercised immediately prior to the occurrence of such Organic Change.
 
(e)            Notwithstanding Section 3.1(d) or anything contained in this
Warrant Certificate, in the event of any Third Party Cash Sale, the Company
shall pay (or cause to be paid) to the Holders, with respect to each unexercised
Warrant outstanding immediately prior to the consummation of such Third Party
Cash Sale (the “Third Party Sale Closing”), cash in an amount equal to the
excess, if any, of the Third Party Sale Price over the Exercise Price; provided,
however, that no Holder shall be entitled to any payment hereunder with respect
to any portion of the Third Party Sale Price that is contingent, deferred or
escrowed unless and until such amounts are actually paid to the holders of
Common Stock or to the Company or its Subsidiaries, as applicable.  Upon the
occurrence of a Third Party Sale Closing, all unexercised Warrants outstanding
immediately prior to the Third Party Sale Closing shall automatically be
terminated and cancelled and the Company shall thereupon cease to have any
further obligations or liability with respect to the Warrants, except as
required by this Section 3.1(e).  For the avoidance of doubt, the Holders shall
not be entitled to any payment or consideration with respect to any Third Party
Cash Sale with respect to which the Third Party Sale Price is equal to or less
than the Exercise Price.
 
12

--------------------------------------------------------------------------------

(f)            Ordinary Dividends.  The Closing Sale Price of a share of Common
Stock as of the Date of Issuance is $21.33 (the “Initial Per Share Value”).  In
the event that the Exercise Price is adjusted pursuant to Section 3.1(a) hereof,
the Initial Per Share Value shall be similarly adjusted.  To the extent that the
adjustment under Section 3.1(b) with respect to ordinary dividends would reduce
the Exercise Price below the Initial Per Share Value, as adjusted from time to
time, such adjustment shall not be made unless otherwise permitted under Section
409A of the Code.
 
Section 3.2         Notices.  Whenever the number and/or kind of Warrant
Exercise Shares or the Exercise Price is adjusted as herein provided, the
Company shall prepare and deliver, or cause to be prepared and delivered,
forthwith to the Holder a written statement setting forth the adjusted number
and/or kind of shares purchasable upon the exercise of the Warrant and the
Exercise Price of such shares after such adjustment, the facts requiring such
adjustment and the computation by which adjustment was made, and give written
notice to the Holder in the manner provided in Section 6.2 below, of the record
date or the effective date of the event.  Failure to give such notice, or any
defect therein, shall not affect the legality or validity of such event.
 
Section 3.3         Form of Warrant After Adjustments.  The form of the Warrant
Certificate need not be changed because of any adjustments in the Exercise Price
or the number or kind of the Common Stock, and Warrants theretofore or
thereafter issued may continue to express the same price and number and kind of
shares as are stated in Warrants, as initially issued.  The Company, however,
may at any time in its sole discretion make any change in the form of Warrant
Certificate that it may deem appropriate to give effect to such adjustments and
that does not affect the substance of the Warrant Certificate, and any Warrant
Certificate thereafter issued, whether in exchange or substitution for an
outstanding Warrant Certificate, may be in the form so changed.
 
Section 3.4              Deferral or Exclusion of Certain Adjustments.  No
adjustment to the Exercise Price or the number of Warrant Exercise Shares shall
be required hereunder unless such adjustment together with other adjustments
carried forward as provided below, would result in an increase or decrease of at
least one percent (1%) of the applicable Exercise Price or the number of Warrant
Exercise Shares; provided, that any adjustments which by reason of this Section
3.4 are not required to be made shall be carried forward and taken into account
in any subsequent adjustment. No adjustment need be made for a change in the par
value of the shares of Common Stock. All calculations under this Section 3.4
shall be made to the nearest one one-thousandth (1/1,000) of one cent ($0.01) or
to the nearest one one-thousandth (1/1,000) of a share, as the case may be.
 
ARTICLE IV


TRANSFER AND EXCHANGE
OF WARRANTS
 
Section 4.1         Transfer of the Warrant.  The Warrant shall only be
assignable or transferable by will or by the laws of descent and distribution,
subject to any transfer restrictions set forth in the Company’s Articles of
Incorporation; provided, that the Holder may transfer all or a portion of the
Warrant to (A) the Holder’s spouse, children or grandchildren (“Immediate
 
13

--------------------------------------------------------------------------------

Family Members”), (B) a trust or trusts for the exclusive benefit of such
Immediate Family Members, or (C) other parties approved by the Company;
provided, however, that no such transfer may be for consideration.
 
Section 4.2         Obligations with Respect to Transfers and Exchanges of the
Warrant.
 
(a)            All Warrant Certificates issued upon any registration of transfer
or exchange of Warrant Certificates shall be the valid obligations of the
Company, entitled to the same benefits under this Warrant Certificate as the
Warrant Certificates surrendered upon such registration of transfer or exchange.
(b)            No service charge shall be made to the Holder for any
registration, transfer or exchange but the Company may require payment of a sum
sufficient to cover any stamp or other tax or other charge that may be imposed
on the Holder in connection with any such exchange or registration of transfer.
 
Section 4.3              Registry of Warrants.
 
(a)            The Company shall maintain a registry showing the name and
address of the Holder as the registered holder of this Warrant Certificate. This
Warrant Certificate may be surrendered for exchange or exercise, in accordance
with its terms, at the office of the Company, and the Company shall be entitled
to rely in all respects, prior to written notice to the contrary, upon such
registry.
 
(b)            The Company shall register the transfer of any portion of this
Warrant Certificate in the registry upon the Holder’s compliance with this
Article IV, provided that such transfer is made in compliance with the
Securities Act and state securities laws.
 
Section 4.4         Fractional Warrants.  The Company shall not be required to
effect any registration of transfer or exchange which will result in the
issuance of a warrant certificate for a fraction of a Warrant.
 
ARTICLE V


OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS
 
Section 5.1         No Rights or Liability as Stockholder.  Nothing contained in
the Warrant shall be construed as conferring upon the Holder or his, her or its
transferees the right to vote or to receive dividends or to consent or to
receive notice as a stockholder in respect of any meeting of stockholders for
the election of directors of the Company or of any other matter, or any rights
whatsoever as stockholders of the Company.  The consent of any Holder shall not
be required with respect to any action or proceeding of the Company and no
Holder shall have any right not expressly conferred hereunder. No holder, by
reason of the ownership or possession of this Warrant shall have any right to
receive any cash dividends, stock dividends, allotments or rights or other
distributions paid, allotted or distributed or distributable to the holders of
Common Stock prior to, or for which the relevant record date preceded, the date
of the exercise of this Warrant.  No provision hereof and no mere enumeration
herein of the rights or privileges of the Holder shall give rise to any
liability of such holder for the Exercise Price hereunder or as a
 
14

--------------------------------------------------------------------------------

stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.


Section 5.2         Notice to Holders.        The Company shall give notice to
Holders by regular mail or press release if at any time prior to the expiration
or exercise in full of the Warrants, any of the following events shall occur:
 
(a)            the payment of any dividend payable in any securities upon shares
of Common Stock or the making of any distribution (other than a regular
quarterly cash dividend) to all holders of Common Stock;
 
(b)            the issuance to all holders of Common Stock of any additional
shares of Common Stock or of rights, options or warrants to subscribe for or
purchase Common Stock or of any other subscription rights, options or warrants;
 
(c)            a Pro Rata Repurchase Offer;
 
(d)            a dissolution, liquidation or winding up of the Company;
 
(e)            an Organic Change; or
 
(f)            the consummation of a Third Party Cash Sale.
 
Such giving of notice shall be initiated at least ten (10) days prior to the
date fixed as the record date or the date of closing of the Company’s stock
transfer books for the determination of the stockholders entitled to such
dividend, distribution or subscription rights, or of the stockholders entitled
to vote on such Organic Change, dissolution, liquidation or winding up, or of
the proposed date of such Third Party Sale Closing or the proposed effective
date of such Pro Rata Repurchase Offer, as applicable.  Such notice shall
specify such record date or the date of closing the stock transfer books or
proposed effective date, as the case may be.  Failure to provide such notice
shall not affect the validity of any action taken in connection with any such
dividend, distribution or subscription rights, Pro Rata Repurchase Offer, Third
Party Cash Sale, or proposed merger, consolidation, sale, conveyance,
dissolution, liquidation or winding up.  For the avoidance of doubt, no such
notice shall supersede or limit any adjustment called for by Section 3.1 by
reason of any event as to which notice is required by this Section 5.2.
 
Section 5.3             Lost, Stolen, Mutilated or Destroyed Warrant
Certificates.  If this Warrant Certificate is lost, stolen, mutilated or
destroyed, the Company shall issue and, if provided with all necessary
information and documents, deliver, in exchange and substitution for and upon
cancellation of the mutilated Warrant Certificate, or in lieu of and
substitution for the Warrant Certificate lost, stolen or destroyed, a new
Warrant Certificate of like tenor and representing an equivalent number of
Warrants, but only upon receipt of evidence and an affidavit reasonably
satisfactory to the Company of the loss, theft or destruction of such Warrant
Certificate, and, if requested by either the Company, a bond sufficient to
indemnify the Company against any claim that may be made against the Company on
account of the loss, theft, mutilation or destruction of any such Warrant
Certificate or the issuance of such new certificate.  Applicants for such
 
15

--------------------------------------------------------------------------------

substitute Warrant Certificates shall also comply with such other reasonable
regulations and pay such other reasonable charges as the Company may prescribe
and as required by Section 8-405 of the Uniform Commercial Code as in effect in
the State of New York.
 
Section 5.4         No Restrictive Legends.  No legend shall be stamped or
imprinted on any stock certificate for Common Stock issued upon the exercise of
any Warrant and or stock certificate issued upon the direct or indirect transfer
of any such Common Stock.
 
Section 5.5        Cancellation of the Warrant.  If the Company shall purchase
or otherwise acquire the Warrant, this Warrant Certificate shall thereupon be
delivered to the Company to be cancelled by it and retired.  The Company shall
cancel all Warrant Certificates surrendered, and accepted, for exchange,
substitution, transfer or exercise in whole or in part.
 
Section 5.6        Reduction in Benefits.  Unless the Holder and the Company
agree otherwise in writing, in the event that the Holder would incur an Excise
Tax on any payments or benefits under this Warrant Certificate as a result of a
Change of Control (or any other change described in Section 280G(b)(2) of the
Code), the Company shall reduce the payments or benefits to be paid to or
granted to Holder hereunder to the greater of (i) the maximum amount payable to
the Holder without the imposition of any Excise Tax with respect to the
Restricted Stock and (ii) the amount that yields the Holder the greatest
after-tax amount of benefits under this Warrant Certificate after taking into
account any Excise Tax imposed on Holder, whether due to payments and benefits
under this Warrant Certificate or otherwise.  “Excise Tax” means the tax imposed
by Section 4999 of the Code and any successor tax.  The determination of whether
the Holder’s payments and benefits should be reduced and the amount of any such
reduction shall be made by independent counsel selected by the Company
(“Independent Counsel”).  For purposes of such determination, (x) the total
amount of payments and benefits received by the Holder as a result of such
Change in Control (or such other change) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax, except to the extent that, in the
opinion of Independent Counsel, a payment or benefit hereunder (in whole or in
part) does not constitute a “parachute payment” within the meaning of Section
280G(b)(2) of the Code and the Treasury Regulations under Section 280G of the
Code (the “Regulations”), or such “excess parachute payments” (in whole or in
part) are not subject to the Excise Tax; (y) the amount of the payments and
benefits hereunder that shall be treated as subject to the Excise Tax shall be
equal to the lesser of (A) the total amount of such payments and benefits or (B)
the amount of “excess parachute payments” within the meaning of Section
280G(b)(1) of the Code (after applying clause (x) hereof); and (z) the value of
any noncash benefits or any deferred payment or benefit shall be determined by
Independent Counsel in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.  All fees and expenses of Independent Counsel shall be borne by
the Company.
 
ARTICLE VI


MISCELLANEOUS PROVISIONS
 
Section 6.1             Binding Effects; Benefits.  This Warrant Certificate
shall inure to the benefit of and shall be binding upon the Company and the
Holder and their respective heirs, legal
 
16

--------------------------------------------------------------------------------

representatives, successors and assigns.  Nothing in this Warrant Certificate,
expressed or implied, is intended to or shall confer on any person other than
the Company and the Holder, or their respective heirs, legal representatives,
successors or assigns, any rights, remedies, obligations or liabilities under or
by reason of this Warrant Certificate.
 
Section 6.2         Notices.  Unless a provision herein permits notice by way of
a press release, any notice or other communication required or which may be
given hereunder shall be in writing and shall be sent by certified or regular
mail (return receipt requested, postage prepaid), by private national courier
service, by personal delivery or by facsimile transmission.  Such notice or
communication shall be deemed given (i) if mailed, two (2) days after the date
of mailing, (ii) if sent by national courier service, one (1) Business Day after
being sent, (iii) if delivered personally, when so delivered, or (iv) if sent by
facsimile transmission, on the Business Day after such facsimile is transmitted,
in each case as follows:
 
if to the Company, to:
 
Genco Shipping & Trading Limited
299 Park Avenue
New York, New York 10171
Facsimile: (646) 443-8551
Attention: John C. Wobensmith
 
with copies (which shall not constitute notice) to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Facsimile: (212) 715-8100
Attention: Thomas E. Molner
 
if to Holder, at its address or facsimile number as appears on the books of the
Company maintained for such purpose or as specified in a notice given in
accordance with this Section 6.2.
 
Section 6.3         Persons Having Rights under this Warrant Certificate. 
Nothing in this Warrant Certificate expressed and nothing that may be implied
from any of the provisions hereof is intended, or shall be construed, to confer
upon, or give to, any person or corporation other than the parties hereto and
the Holder, any right, remedy, or claim under or by reason of this Warrant
Certificate or of any covenant, condition, stipulation, promise, or agreement
hereof.  All covenants, conditions, stipulations, promises, and agreements
contained in this Warrant Certificate shall be for the sole and exclusive
benefit of the parties hereto, their successors and assigns and the Holder.
 
Section 6.4         Counterparts.  This Warrant Certificate may be executed in
any number of original or facsimile or electronic PDF counterparts and each of
such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument.
 
17

--------------------------------------------------------------------------------

 
Section 6.5         Effect of Headings.  The section headings herein are for
convenience only and are not part of this Warrant Certificate and shall not
affect the interpretation hereof.
 
Section 6.6         Amendments.
 
(a)            Subject to Section 6.6(b) below, this agreement may not be
amended except in writing signed by both parties hereto.
 
(b)            The Company may from time to time supplement or amend this
Warrant Certificate or the Warrant:
 
(i)            without the approval of the Holder in order to cure any
ambiguity, manifest error or other mistake in this Warrant Certificate or the
Warrant, or to correct or supplement any provision contained herein or in the
Warrant that may be defective or inconsistent with any other provision herein or
in the Warrant, or to make any other provisions in regard to matters or
questions arising hereunder that the Company may deem necessary or desirable and
that shall not adversely affect, alter or change the interests of the Holder in
any material respect, or
 
(ii)          with the prior written consent of the Holder.
 
(c)            Any amendment, modification or waiver effected pursuant to and in
accordance with the provisions of this Section 6.6 will be binding upon the
Holder and upon each future Holder and the Company.  In the event of any
amendment, modification or waiver, the Company will give prompt notice thereof
to the Holder and, if appropriate, notation thereof will be made on all Warrant
Certificates thereafter surrendered for registration of transfer or exchange.
Any failure of the Company to give such notice or any defect therein, shall not,
however, in any way impair or affect the validity of any such amendment.
 
Section 6.7         No Inconsistent Agreements; No Impairment.  The Company
shall not, on or after the date hereof, enter into any agreement with respect to
its securities which conflicts with the rights granted to the Holder in the
Warrant or the provisions hereof.  The Company represents and warrants to the
Holder that the rights granted hereunder do not in any way conflict with the
rights granted to holders of the Company’s securities under any other
agreements.  The Company shall not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of the Warrant and in the
taking of all such action as may be necessary in order to preserve the exercise
rights of the Holder against impairment.
 
Section 6.8         Integration/Entire Agreement.  This Warrant Certificate is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
Company and the Holder in respect of the subject matter contained herein.  There
are no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein, with respect to the Warrant.  This Warrant
Certificate and the Warrant supersede all prior agreements and understandings
between the parties with respect to such subject matter.
 
18

--------------------------------------------------------------------------------

Section 6.9         Governing Law, Etc.  This Warrant Certificate and each
Warrant issued hereunder shall be deemed to be a contract made under the Laws of
the State of New York and for all purposes shall be governed by and construed in
accordance with the Laws of such State.  Each party hereto consents and submits
to the jurisdiction of the courts of the State of New York and of the federal
courts of the Southern District of New York in connection with any action or
proceeding brought against it that arises out of or in connection with, that is
based upon, or that relates to this Warrant Certificate or the transactions
contemplated hereby.  In connection with any such action or proceeding in any
such court, each party hereto hereby waives personal service of any summons,
complaint or other process and hereby agrees that service thereof may be made in
accordance with the procedures for giving notice set forth in Section 6.2
hereof.  Each party hereto hereby waives any objection to jurisdiction or venue
in any such court in any such action or proceeding and agrees not to assert any
defense based on forum non conveniens or lack of jurisdiction or venue in any
such court in any such action or proceeding.
 
Section 6.10       Termination.  This Warrant Certificate will terminate on the
earlier of (i) such date when the Warrant has been exercised with respect to all
shares subject thereto, or (ii) the expiration of the Exercise Period.  The
provisions of this Article VI shall survive such termination.
 
Section 6.11       Waiver of Trial by Jury.  Each party hereto hereby
irrevocably and unconditionally waives the right to a trial by jury in any
action, suit, counterclaim or other proceeding (whether based on contract, tort
or otherwise) arising out of, connected with or relating to this Warrant
Certificate and the transactions contemplated hereby.
 
Section 6.12       Remedies.  The Company hereby agrees that, in the event that
the Company violates any provisions of a Warrant (including the obligation to
deliver shares of Common Stock upon the exercise thereof), the remedies at law
available to the Holder may be inadequate.  In such event, the Holder shall have
the right, in addition to all other rights and remedies any of them may have, to
specific performance and/or injunctive or other equitable relief to enforce the
provisions of this Warrant Certificate.
 
Section 6.13       Severability.  In the event that any one or more of the
provisions contained in this Warrant Certificate, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable, the validity,
legality and enforceability of any such provisions in every other respect and of
the remaining provisions contained herein and therein shall not be affected or
impaired thereby.
 
[Signature Page Follows]
 
19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed by a duly authorized officer as of the day and year first above
written.
 
GENCO SHIPPING & TRADING LIMITED
         
By:
/s/ John C. Wobensmith    
Name: John C. Wobensmith
   
Title: Chief Financial Officer
 

 
20

--------------------------------------------------------------------------------

EXHIBIT A
 
EXERCISE FORM FOR HOLDER
(To be executed upon exercise of Warrant)
 
The undersigned, being the holder of the Warrant Certificate issued by Genco
Shipping & Trading Limited identified below, hereby irrevocably elects to
exercise the right to purchase the number of shares of Common Stock indicated
below pursuant to the net issuance exercise provisions of Section 2.4(a) of the
Warrant Certificate.
 

     
Warrant Certificate Number
   
 
 
 
 
Number of Shares of Common Stock
   
 
 
(Total number of shares of Common Stock for which the Warrant is being
exercised, before withholding for the Exercise Price.  Not to exceed the number
of shares of Common Stock for which such Warrant is exercisable in the
aggregate.)
       

 

 
Signature of Holder:
     

 

 
By:
   

 

 
Name:
    

 

 
Title:
    

 

 
Date:
   

 

--------------------------------------------------------------------------------